DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-2, 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steier et al (US2005/0222929) in view of Ghahramani (US2019/0130256).

Regarding claims 1, 13 and 20, Steier teaches a method of forecasting cashflows across one or more accounts of a user using a deep neural network (DNN), the method performed by one or more processors of a computing device associated with the DNN and comprising:
(Steier, Fig. 9, s930; “predicted time series data values for the financial data (step 930)”, [0107]; Fig. 6, identify risks in financial statement that may include cash flows, [0079], “financial statements may include… cash flows”, [0069]; “These principal components can be computed using well known techniques such as … a neural network”, [0133]; the neural network can be a DNN as suggested by Ghahramani (“DNN”, [abstract], [0003]))
retrieving a data set for each of a plurality of accounts from a database, each data set including a plurality of financial transactions of the corresponding account;
constructing a graph including a plurality of nodes linked together by a multitude of edges, wherein each of the nodes identifies a time series value corresponding to one of the accounts, and each of the edges indicates a time series value of a corresponding set of transactions occurring between a corresponding pair of accounts;
(Steier, Fig. 12; “The nodes of the graph in FIG. 12 are derived from the account data, by associating one node with each account in the financial accounting system for XYZ Company. The edges of the graph in FIG. 12 are derived from the transaction data from XYZ Company's financial accounting system, over a given time period”, [0115]; “each account being represented by a node in the graph, and each transfer of money between accounts being represented by a line (known as an edge) connecting a pair of nodes in the graph”, [0114])
determining a plurality of constraints associated with a time series prediction for each node of the plurality of nodes;
(Steier, equation for prediction, “These computed values are each modified by a regression coefficient, which measures the relative contribution of each computed value to the predicted value”, [0083], the regression coefficient represents a constraint to a particular time series data; [0084-0085])
determining a specified loss function based on the plurality of constraints;
(Steier, “A further indication of an anomalous data point is obtained by comparing the coefficients or correlations as discussed above as calculated: if the coefficients or correlations change significantly at some point in time, this may indicate a risk of manipulation of the underlying data”, [0085], the change of the coefficients may be considered as a “loss” factor” that may indicate a risk)
	Steier does not expressly disclose but Ghahramani teaches:
back-propagating a derivative of the specified loss function into the DNN to determine a set of neural network parameters;
(Ghahramani, “uncertainty is propagated during training. For every data point, instead of using forward propagation, forward bound propagation is used. At units' outputs, upper bounds u and lower bounds l are recorded and transformed into a log likelihood representing loss. For regression, predictions such as a Gaussian with a mean of (u+l)/2 and a standard deviation of sigma+(u-l)/2 are used. For classification, the prediction class probabilities can be the highest entropy (most uncertainty) distribution consistent with the bounds of the final logistic function (or the softmax function) that outputs classifications. Subsequently, the gradient of this loss/likelihood is back-propagated through the forward bound propagation computation graph. In some cases, a slope of error bars s and quantiles can be differentiated, or at least modified using Bayesian optimization or some gradient free hill climbing”, [0024]; that is, through back-propagating the gradient or derivative of a loss function in a DNN can achieve faster weight adjustments for the DNN; “Example applications include… financial prediction (e.g., stocking trading, risk evaluation, etc.)…”, [0025]; note that Steier teaches recursively computing a coefficient (lose) through incremental calculations, [0108]; such calculations may be carried out by the above back-propagation method of Ghahramani for more sophisticated prediction/forecast using a DNN)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ghahramani into the system or method of Steier in order to achieve faster weight adjustment for a DNN with back-propagating the gradient or the derivative of a loss function in the DNN. The combination of Steier and Ghahramani also teaches other enhanced capabilities.
	The combination of Steier and Ghahramani further teaches:
forecasting, using the DNN, a time sequence for each of one or more nodes of the plurality of nodes and for each of one or more edges of the multitude of edges based at least in part on the set of neural network parameters; and
providing the forecasted time sequences to the user.
(Ghahramani, “Example applications include … financial prediction (e.g., stocking trading, risk evaluation, etc.), … In addition, the process detects anomalous input and notifies users of the anomalous output, for example, by associating probabilities with output”, [0025]; Steier, Fig. 9, s930; “predicted time series data values for the financial data (step 930)”, [0107]; Fig. 6, identify risks in financial statement that may include cash flows, [0079], “financial statements may include… cash flows”, [0069])

Regarding claim 2, the combination of Steier and Ghahramani teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein
each of the transactions indicated by a respective edge of the multitude of edges has a common transaction type, and
(Steier, Fig. 12; “each account being represented by a node in the graph, and each transfer of money between accounts being represented by a line (known as an edge) connecting a pair of nodes in the graph”, [0114]; “An edge between two account nodes is created if the two accounts appear in the same transaction”, [0115])
each transaction type comprises one of deposits, withdrawals, expenses, payments, or inter-account transfers.
(Steier, Fig. 12; “a transaction occurs in which a facility is sold, and paid for in cash”, [0115]; “The edges of the money flow graph may depict simple flow paths between accounts during the time period, or alternatively the edges may include additional data, such as the number of transactions, the average dollar value of the transactions, the total dollar value of the transactions or other such data”, [0117])
(Steier, Fig. 12; “a transaction

Regarding claim 11, the combination of Steier and Ghahramani teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein forecasting the time sequence for each node of the plurality of nodes further comprises forecasting a forecasted daily value of the corresponding account.
(Steier, Fig. 6, “a trial balance is computed for each account in the general ledger, over a series of time intervals, such as daily, weekly, monthly, quarterly, or annually. Additional time series data may be computed for dates of particular interest, including non-continuous dates such as the last day of a reporting period, such as the end of each month, quarter, or year. These time series are used to analyze trends that might otherwise be masked by the data from the rest of the time interval, but when examined in isolation could reveal trends indicative of the presence of risks of material misstatement due to fraud”, [0081]; “At step 640, additional time series data for the account activity and for the summary statistics on the transaction data are generated, at varying levels of granularity (e.g. yearly, quarterly, monthly, weekly, and/or daily.)”, [0082])

Regarding claim 12, the combination of Steier and Ghahramani teaches its/their respective base claim(s).
The combination further teaches the method of claim 11, wherein:
forecasting the time sequence for each node of the plurality of nodes further comprises forecasting one or more of a weekly value or a monthly value of the corresponding account; and
the plurality of constraints are constrained by the forecasted weekly value of the corresponding account being equal to the average forecasted daily value of the corresponding account during a corresponding week and the forecasted monthly value of the corresponding account being equal to the average forecasted daily value of the corresponding account during a corresponding month.
(Steier, Fig. 6, “a trial balance is computed for each account in the general ledger, over a series of time intervals, such as daily, weekly, monthly, quarterly, or annually. Additional time series data may be computed for dates of particular interest, including non-continuous dates such as the last day of a reporting period, such as the end of each month, quarter, or year. These time series are used to analyze trends that might otherwise be masked by the data from the rest of the time interval, but when examined in isolation could reveal trends indicative of the presence of risks of material misstatement due to fraud”, [0081]; “At step 640, additional time series data for the account activity and for the summary statistics on the transaction data are generated, at varying levels of granularity (e.g. yearly, quarterly, monthly, weekly, and/or daily.)”, [0082]; the risk analysis may be applied to daylily or weekly; “Alternatively, the matrix entries could represent the number of transactions affecting the account, or the average value of the transactions affecting the account, or any other such information about the transactions”, [0137])


Allowable Subject Matter
Claim(s) 3-10 and 14-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).
The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 3-10 and 14-19 recite(s) limitation(s) related to detailed requirements about constraints associated with a time series prediction. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				12/4/2021